                                                                      CLERK'
                                                                           S OFFICEU,
                                                                                    S.DI
                                                                                       SQ COtlU
                                                                        w:,
                                                                          . ATLYNCHBURQ VA
                           IN THE UNITED STATES DISTRICT CO URT                  FILkD
                           FORTHEWESTERN DISTRICTOFVIRGINIX                    SE? 16 221!
                                    LYNCHBURG DIVISIO N
                                                                           J    . -,        ,CLERK
  CRYSTA L VL RIVERS                                                      BY:.
                                                                             + Ep       '
                                                                                       cu
       Plainti/

  M.                                                CivilAction No.6:18-cy-00061

  UNITED STATES O F AM ERICA,etal.

       Defendants

   PLA INTIFF'S RESPO NSE IN O PPO SITIO N TO DEFENDANTS'M O TIO N TO DISM ISS FO R
              FAILURE TO STATE A CLAIM UNDER RULE 12(b)(6)AND RULE 8
       Com es now,the Plaintiff,CrystalVL Rivers,l'Rivers''1Pro Se,in opposition to the '
                                                                 '
                       .
  Defendants,Liberty University ''LU'',and Laura W allace ''W allace'',Motion to Dism iss for

  Failure to State a Claim respectfully states the following:

  1.The Defendants filed a M otion to Dism iss forFailpre to State a Claim againstthe

  Plaintiff'sAmended Complaintalleging actions relating to defamation ofchaqacter,their
  conspiracy,involvementand history with the l'bad actors'',unnam ed :nd nam ed as

  Defendants'inthis matterpursuantto Rules 12(b)(6)and Rule 8(c)(1).
  2.The Plaintiffdescribes herclaims in spècl
                                            ficdetail,defining statementsofherclaim

  showing thatshewas injured.bythe Defëndantts)andthatshe is entitled to relief.Her
  statem ents and facts are sum m arized from w hatshe has Iearned and how she is

  affected bythe actionsofthe Defendantts)both professionallyand personally.Ifthe
  Defendants had notdefam ed the Plaintiffto the staffofLiberty University and worked

  With John L W ynne,and agreed to take a '
                                          ikick back''on Ioans with W ynne as Trustee

  fortheirefforts,and begun a M alicious smearcam paign to pustthe Plaintifffrom her
  position as the Liberty University Equestrian cogch.The Defendants both acted in a




Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 1 of 26 Pageid#: 2402
  concerted effortto help W ynne operate his illegalbanking enterprise in an attem ptto

  scam yetMnothersetofvictims,MattArrigon,Ashley Lovegrove andtheirbusiness
  AshmontStables,LLC.,using the Plaintifrs business,hershow horses and com mercial

  equipm ent,the Serene Creek Run Riding Centerand oustherfrom herhorse farm

  aIlowing the Defendants to puttheirown newly agreed uppn coachés,M attArrigon and

  Ashley Lovegrove ofAshm ontStables LLC.in the equestrian facility to take overthe

   Plaintiffsbusinessearning over$20,000.00 monthlyafterexpenses,and contractswith
  the Liberty University Eqklestrian Club Sports team students and otherboarders,Iesson

  studentsand eventors,causingthe Plaintiffto Ioose profi
                                                        tequalto between $650to
  $1250monthlyx 14 to20 accountsforthreeyearsbased on the contractbetweenthe
  padiesand into thefuture.Thé Defendants conspiracywith W ynneto hire his newly
  found victim s,Arrigon!Lovegrove and AshmontStables LLC.also included continuing

  to knowingly,intentionally,and m aliciously,recruitstudents via online,website,and

  mailings'
          ,withoutpermissionfrom the Plaintift usingthe Plaintiffs Serene Creek Run
  Riding Centerfacility,website,socialm edia,name and riding program advertised on the

  Liberty University website offering the contactem ailas the em ailofinstructorCrystalVL

  Rivers.Liberty University continuqd to recruitstudents from around the world to attend
                                                                        '
                                    .


  Libedy Universityandjointhe LibertyUniversity Equestrian Club Sports Equestrian
  Team afterApril2010 when the DefendantLibedy University decided to send a Ietterto
        .
                                '




  the Defendantinfprming herthatLiberty Universitywould no Iongerbe offering
  equestrian as a çlub sport.




Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 2 of 26 Pageid#: 2403
     3.The Defendants'protestthatkivers 128 pageAmendedComplaintistimebarredby
     Virginia Code Section 8.01-247.Ifthe Defendants read the Com plaintin its ertirety,
     including the footnotes,they wil
                      .
                                    lascertain thatthe claimsare nottime barred.

     4.The Coud should rejectaIIofDefendantsarguments.Through herAmended
     Com plaint;Rivers inarguably provides Defendants'with fairaccountofherstatements

     and claim sM and the hostofallegations,taken as true,plausibly and squarely suppod

     each claim Rivers haspled..Atthe pleading stage and before anydiqcovery hasbeen
     taken,Rivers allegations as to the Defendants'bpth personally and as a University

     which slandered the Plaintiffallthe while contracted with herforservic:s,taking full

     advantage ofthe Plaintiff's generously Mgreed to donated equestrian facili
                                                                              ty,show

     horses,tack,training,coaching,driving,hauling,and advertisingworth over$18,000 per
     month andfailedto paya promised mere $1000stipend,are Iikewise sufficient,and
     they are also clearenough to suppod herclaim ofdefamation ofcharacter.

     5.Readingthroughtheparticularized allegationsoftheAmended Complaintfrpm
     beginning to end- and accepting them as true forpurposes ofthe Motion-

     unquestionably allows the'courtto reasonably inferDefendants'are Iiable forthe

     m isconductalleged.The Coud should therefore deny Defendants'm ptions to dism iss
            ,




     relating to both Rule 8 and Rule 12(b)(6)orinthe alternativejmove to allow Riversto
     am end hercom plaint.The Defendants have notdenied any ofthe facts orallegations
 '
     pled by the Plaintiff.




                                                                                            3

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 3 of 26 Pageid#: 2404
  1. Sum m ary ofgeneralfactualallegations.

  Page 117: On M ay 5,2018'
                          ,Rivers discovered,through 'lnew discovery evidence'
                                                                             ',an

  egrqgiops,dem oralizing,defam ing em ailcirculated from W allace to herasspciates at
  LU defam ing Rivers characterin 2009 atthe startofschoolterm 1              .




  Page 118: Rivers alleges the defam ation ofcharacterand slanderacts com m itted by

  W allace and LU caused the ''dom ino effect'',essentially the collapse ofRivers

  equestriàn subdivision projectand business,coaching career,and caused the
  em otionalsuffering thatRivers has endured since the Ioss ofherequestrian center. If

  W allace had notdefam ed Ri
                            yers and begun a cam paign to replace Rivers as the

  equestrian coach forLU and keep LU atRivers and continue to use the riding center,

  (1)Rivers name and contactinformation attached to herfarm name,would nothave
  been rem ovéd from the LU w ebsite,ceusing Rivers Ioss ofincome and future incom e,

  since 2009 (2)LU would nothave begun interviewing othercoache: i.e.MattArrigon,
  to replace Rivers (3)Arrigonand hisgirlfriend,Ashley Lovegrovewould nothave
  formed AshmontStablesLLC to'own and operate Rivers riding center,(4)W ynne would
  nothave began searching foranothervictim to purchase Rivers'riding center,Iivestock,

  show horses,tack,farm equipment,show horse trailers,show truck,outdoorarena

  panels,judgesstands,etc.toAshmontStables.And (5)LU would nothave negotiated
  with W ynnq to rem ove Rivers and m arketRivers riding centerusing Rivers insurance

  policy coverage,show horses,tack,outdoorarena panels,judges stands,farm
  equipm eqt,show horse trailers,etc,and among otherthings.And (6)Ri
                                              .                    verswould not'
  have Iostherboarding contracts,(7)Riverswould nothave had to form the Serene
   Creek Run TravelTeam forthe LU tepm riders to cpntinue to show nntilthey graduated,
  l'
   TheStatuteofLim itationson Defamation ofCharacteris5yearsafteryoulearnit

                                                                                         4

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 4 of 26 Pageid#: 2405
  (8)LU would nothave ousted Rivers and the equestrian club spod,(7)Rivers and her
  businesses would nothave filed forbankruptcy to puta stay on the'riding center
                                                                            :

  property,(8)LU would nothave refused Rivers heremploymentand coaching file, (9)
  LU would nothave interviewed M attArrigon as theirnew LU Equestrian Coach and

  Ashley Lovegrove astheirhorse trainer,(10)AshmontStables would nothave made a
  dealwithW ynne to Iease to purchase Rivers riding centerfor$3000.00 pervmonth,and
  (11)AshmontStableswould notmade adealwith LU to continue to operate,hostIHSA
  horse shows and advedise the LU Equestrian Club Sport.
  '
                .   COUNT NINETEEN jz'DEFAMATION OF CHARACTER 118.2-417

  II. W 1,Ilace and LU togetherl
                               ,by theirindividualand com bined acts caused torts ofthe

  distinctive claim s.

      Rivers alleges the defam ation ofcharacterand slanderacts com m itted by W allace

  caused the ''dom ino effect'',essentially the collapse ofRivers equestrian business,

  coaching career,and causqd the em otionalsuffering thatRivers has endured since the

  loss ofherequestrian center. IfW allace had notdefam ed Rivers and began a

  cam paign lo replace Rivers as the equestrian coach forLU and keep LU atRivers riding

  center,(1)Rivers name and contactattached to herfarm name and contactinformation,
  would nothave been rem oved from the LU website,causing Rivers Ioss ofincome and

  future income, (2)LU would nothave began interviewing othercoaches i.e.Matt
  Arrigon,to replace Rivers (3)Arrigonand hisgirlfriend,Ashley Lovegrove would not
  have formedAshmontStables LLC to own and operate Rivers riding center,(4)W ynne
  would nothave began negotiations to sellthe Rivers riding centerand Ri
                                                                       vers Iivestock,

  show horses,tack,farm equipm ent,show horse trailers,show truck,outdoorarena




Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 5 of 26 Pageid#: 2406
  panels,judgesstands,etc.toAshmontStables,(5)LU would nothave negotiatedwith
  W ynne to rem ove Rivers and continue the contractwith

  W ynne/Arrigon/Lovegrove/Ashm ontStables to continue using and marketing Ri
                                                                            vers

  riding centerusin'
                   g Rivers insurance policy coverage,show horses,tack,outdoorarena

  panels,judgesstands,farm equipment,show horse trailers,etc,and among öther
  things,(6)Rivers would nothave Iostherboarding contracts,(7)Riverswould nothave
                                                                                     '
                                       .

  had to form the Serene Creek Run TravelTeam forthe LU team riders to continue to

  show untilthey graduated,(8)LU would nothave ousted Rivers and theequestrian club
  spod,(9)Rivers and herbuqinesseswould nothave filed forbank.ruptcytp puta stay on
  the riding centerproperty

   IV. As a directand proxim ate resul
                                     tofthe negligence ofLU,by and through W allace,

  while acting within the scope oroffice oftheiremploym entalleged in this com plaint,
                                                                '
               .



   Riversandherbusinesshave sufferedgreatpainofbodyandanjuishofmind inthat
  the defam atory statem ents Ied to the ousting ofherposition as LU's equestrian coach,

  whichIedtothelossofcurreniandfuturecontracts,andthelospofherstijendfèrthree
  years.

  V .As a directresultand proxim ate resultofthe negligence ofLU,by and through
  W allace,the 2009-2010 LU Equestrian Club Spods d
                                                  'Team ''has notbeen recognized
  and honored since 2012-2013 aà the llfirst'',LU Equestrian Club Sports ''team ',and or

  as the riders ofthatteam ,and Rivers as the Coach.

  V I. The actions ofthe Defendants described in this com plaintwere undertaken w ith

  fraud,m alice and oppression so as to entitle Rivers to dam age? underapplicable Iaw .A

  value of her stipend $1000.00 and the value of her remainin; 3-year contract at


                                                                                           6

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 6 of 26 Pageid#: 2407
  t1250.ooforeachteam riqercontractx 14 ($175,000.00)for2 years=$353,000.00.,
  trebled to $1,059,000.00
                                     Applicable Ieqalstandards

     The Coud is am ply fam iliarwith the Iegalstandard thatgokerns m otions to dism iss.In W hite

  F Volkswagon Corp.ofam.Inc 2013 W L 685298,2 (W .D.Ark Feb 25,2013)The Court
  summari
        zed i
            tasfollowj:
        In ruling on a m otion to dism iss,the Courtaccepts as true aIIofthe factualallegations
    contained in a com plaintand reviews the com plaintto determ ine w hetherits allegations show
   thatthe pleaderisentitledtorelief.SchaafFResidentialFunding Corp.517F 3d544, 549(8th
                                                                                 .

     Cir2008).Complaintsshouldbe Iiberallyconstruedintheplaintiffsfavorand'shouldnotbe
   dism issedforfailure to state a claim unlessitappears beyond doubtthatthe plaintiffc4n prove
    no setoffacts in suppod ofherclaim w hich would entitle herto relief.RucciM City ofPacisc,
       327F 3d651,652(8thCir2003)(quotingCopley FGibson,355 U.S.41,45-46 (1957).
    Nevertheless,''a com plaintm ustcöntain sufficientfactualm atter,accepted as true,to state a
     claim toreliefthatisplausibleon i
                                     tsface.''Ashcro% Flqbal,129S.Ct.1937,1949(2009).
   Pleadings thatcontain m ere 'llabels and conclusions''or'1a fotm ulaic recitatipn ofthe elem ents
    ofthe causeofactionwillnotdo'
                                .''BellAtlanticCorp F Twombly 550U.s.544,555 (2009).
    l
    'The plausibility standard i: notakin to a l
                                               'probabilityrequirement,butitasks formore thana
         sheerpossibility thata defendanthas acted unlaw fully.'Iqbal,129 S.Ct.at1949.

     Elaborating on Twom bly and Iqbal.The Courtnoted:

    TwomblyandlqbaldidnotabrogatethenoticegleadingstandardofFederalRule 8.Rather,
   those decisionsconfirmedthatRule8(a)(2)issatlsfiedwhenthe plaintiffpleadsfactualcontent
       thatallow s the Coud to draw the reasonable inference thatthe Defend@ntis liable fora
    m isconductalleged.,,Hamilton vPal   'm 621F.3d816,817(8thlCir.  '2010)(quojng Iqbal556
      U.S.at678).W herethefactsalleged,takenastruj,'raise areasonableeypectatipnthat
   discovery willreveal
                      'evidence''in suppod ofa Plaintiff's claim ,the coud should deny a m otion
       '                     to di:m iss.Twom bly, 550 U.S.at556.



                                     Aroum ent and Authorities

     Underastraightforwardapplicationofthe ppplicablestandards,itisquicklyapjarentthatthe
  Plaintiff's Amended Complaint satisfieq aII pleading réquirem ents, mandating denial of
  Defendants m otions to dism iss.

  1.Rivers pleads with ennugh specificity to suppod aIIherclaim s. ln actpality;Rivers Am ended

  Com plaintincludes enough pfsuch specifics foratIegsta fullbiography.The Defehdapts take




Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 7 of 26 Pageid#: 2408
  aim at Rivers individualallegations,engaging in a tortuous exercise in hairsplitting designed to

  cseate the im pression that Rivers detailed descriptioh of the facts som ehow falls shbrt of the

  'lwho,what,when'
                 'standard.Theysaythatinthe alternative,Fed.R.Civ.P.Rule8(a)(1)states
  thata pleading mustsetfortha shortand plainstatementofthe basisoftheCoud'sjurisdiction
  to determine the subject matter of the action. Rivers has done just that. The Feàeral
   governmenthas done justthat. The Bedford County Commonweal
                                                            th Attorney has done just
  that.TheformerU.S.Attorney PatrickHogeboom didjustthat.This matterofdefamationistied
   directly to the Defendants and their involvem ent with John L W ynne and his illegal banking

   enterprise,attem pting to .use the Plainti
                                            ff's property,m arketing and contracts.This case has

   been establi
              shed to be Federaland Rivers has rights as a crim e victim and a party ofinterestto

   bring and plead herclaimsvalued atover$75,000.00.In addition,the Defendantsclaim thatthe
   Plaintifffails to allege sufficientplausible facts that,ifproven,would entitle herto relief.River: is

   entitledto relieflrayedforin herAmended Complaintand willbe determined bythe Courtand
  trebled. The Defendants seem to find Rivers allegations aren't.sim ple, concise and direct

   enough forthem to understand.The facts speak forthem selves and they have been narrowed

   dow n so thateven a third gradercould understand them .The case is defam ation ofcharacter.

   Defamatibnstatutes stad when you find the defamation (May5,2018).Conspiracystatutes of
   Iim itations startwhen you find the Iast act.The Defendants Iastknow n actw as learned on M ay

   5,2018 when the PlaintiffIearned ofthe Defam ation.Any and alIevidence of defam ation and

   conspiracy Iearned in discoverywillbe added asanadditioq act.
   II.   A com plaint need only m eet the Iiberalfederalnotice pleading standard.BellA tlantic

   Corp v Twombly 550 U.S.544(2007).FederalRule ofCivilProcedure 8(a)(2)requires only a
  shortand plain statem entofthe claim showing thatthe pleader is entitled to relief in order to

   give the defendant fair notice of w hat the claim is and the grounds upon w hich it rests.A

   com plaintm ustcontain sufficientfactualm atteq,accepted as true,to state a claim to reliefthatis

   plausiblé on its face.Ashcroftv lqbal, 129 S.Ct.1937,1949 (2009).A claim h@s facial
                                                                                                     8

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 8 of 26 Pageid#: 2409
  plausibility when the Plaintiffpleads factualcontentthatallows the C ourtto draw the reasonable
  inferepce thatthe Defendantis liable forthe m isconductalleged. A shcroh v Iqbal,supra.

  W iththe helpoftheDefendant's,operatedls)anopen-ended illegalbankingenterprise.CVLR
  Pedorm ance Horses Inc v John L W ynne,Riverm ontBanking Com pany lnc.U.S.W .Dist .

  ct.va (May29,201332
     '
     ThedistrictCourt's(JudgeMoon)analysisfocused onthefirstexamplefrom H.J.Inc.and
   concluded thatCVLR failed to plead open-ended continuity because each racketeering actdid
                  .

  not,on its face,threaten to continue Iong tqrm .However,the districtCoud's analysis overlooked
     themoregeneralpointthattheAppelleesconduct'
                                               lprojectsinfothefuturewith athreatof
   repeti
        tion.''TheAmendedCompliant'allejesthatWynn:usedRivermontand1650'Partnersfor
    overthree years in a series ofracketeerlng acts.In particular,Ri
                                                                   verm ont's function as a bank
                                                                                           .

    was an integralpad ofthe RICO operation because W ynne lured victim s into the schem e by
    holding Riv4rmontoutasa bankoroth:rwise used Rivermonttofacilitate hisscheme.CVLR
     also alleges thatRiverm ontcontinues to advedise as a bank,and the Am ended Com plaint
                      .

        creates no inference thatRiverm onthas ended its fraudulentactivities.Therefore,the
   allegationsinthecomplaintsupportaninferencethattheactivi
                                                          ty''projectsintothefuturewi
                                                                                    tha
       threatofrepetition'
                         'and thatracketeering acts are the Appellees''regularw ay ofdoing
                                                                                       .

    business.''SeeEplus TgchnologyInc.vAboud313F 3d 166,182-83(4thCir2002)(three
   ekam ples ofIooting com panies ofassets priorto filing forbankrvptcy established open-ended
                                       continuity).      '
     ThedistiictCoud (JudgeMoon)also concludedthattheAmendedComplaintfailstoplead
   open-ended continuity bpcause the Appellees racketeering activity had a l
                                                                           'built-in ending point.'
  Specifically,thedistrictCoud (JudgeMoon)founditimplausiblethatthe racketeeringactswould
    continue into the future,because aIIofthe victims identified in the Am ended Com plaint''have
   been bilked''and,presum ably,know betterthatto do m ore business with Appellees.Again,we
  disagree.'T he Iack ofa threatofcontinuity ofracketeering activity cannotbe asseded merely by
   show ing a foduitous interruptipn ofthatactivity.''United States M Busacca 936 F.2d 232,238
     (6thCl
          .r.1991).Instead,thethreatofcontinuitymustbevi:wed atthetimetheracketeering
      activity occurred.'Here,as explained above,atthe time theAppellees Mcls occurred,the
     conduct'projected intothefuturewi
                                     thathreatofrepetitionj''H.J.Inc492U.S.at241,and
      there was no otherindiçation thatW ynne's conductwas to be Iim ited to only the identi
                                                                                           fied
   victim s.Thus,the victim 's discovery ofthe Appellees m isconductdoes notpreventCVLR from
    establishing open-endedcontinuity.Insum,we conclude thattheAmendedComplaintpleads
    open-ended continuity.Because the districtCourtbased i
                                                         ts dism issalon a conclusion to the
   contrary,wereversethedistrictCourt's(JudgeMoon)ordergranting themotiontodismisqand
     remandforfurtherjroceedingsinthedistrictCourt.'CaseNo6:11-cv-00035-NKM Argued
    M arch 21,2013 Declded M ay 29,2013 before Traxler,ChiefJudge Shedd,Circui
                                                                             tJudge and
                   David Faber,SeniorUS DistrictJudge forthe S.Dist.ofW V

  111. Defendants seekto have Rivers Am ended Com plaintdism issed in its entirety pursuantto

  FederalRuleofCiyilProcedure12(b)(6)forfailuretostateclaims.However,CoudsaretoIook
  to the papers,and to the com plaintand acceptaIIofplaintifrs'factualallegations as true and

  2RiverswasnotapartyorintervenortoCVLRPerform anceHorsesIncQW ynne, etalCase No 6:11-cv-00035-NKM

                                                                                                     9

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 9 of 26 Pageid#: 2410
   draw inferencesfrom those allegations in the Iightmostfavorable to the Plaintiff.Frie4lv City
   ofNew York,210F.3d79,83(2ndcir.2000).
                                       ,Coudenay Communicationq Corp.FHall,334
   F 3d210,213(2ndcir2003).The issue isnotwhetheraPlainti
                                                        ffislikelytoprevailklltimately,but
   w hetherthe claim antis entitled to offerevidence to suppod the claim s m ade in the com plaint.

   Coudenay Com m unièations Corp F Hall,supra.The com plaintm ay be dism issed only Where
   itappears beyond doubtthatthe Plaintiffcan prove no setoffacts in supportofthe claim s

   asserted w hich would entitle the Plainti
                                           ffto relief.In this case,Rivers is entitled to reliefyclaw-

   backandresti
              tujionasaCrime Victim andasa Plaintiff.(tlheCourtshould,however,consider
   allowing Bailey the oppodunity to am end his pleadings to assed any claim he m ay have..see

   Bailey M United States 2007 and 33 sim ilarcitations

   IV.The Defendants are m erely bothered thatthey have to trudge through and read through the

   facts reported and claimed in Rivers Am ended Com plaint.Rivers takes no grand pleasure in

   reliving the crim inalandtqrtious actscominitted bythe Defendants and having to putthem to
   paper.ThefactthattheyactuallyunderstandtpatRiversisassedingexactlywhatsheplead,in
   COUNT NINETEEN -DEFAMATION OFCHARACTER 518.21417andthatthePlainti
                                                                   ff
   incorporated the facts alleged in the above paragraphs ofthe com plaintand repeated and

   reci
      ted and stated herclaim s and facts contained in aIIprevious allegations as i
                                                                                  ffully setfodh in

   paragraphs herein dem onstrates thatthey are grasping atstraws trying to m uddy the w ater.

   Rivers discovered the evidence when she obtained discovery in an unrelated m atter. The new ly

   found evidence clearly indicates instantclaim s w hich show econom ic loss proxim ately caused

   by the Defendants.This is a com bined RICO and C i
                                                    vilrights case and the Defendants should
                                                                             '.
                                            .


   have been interviewed by the Crim inalDikision ofthe IRS,specialagents,Defendants Karen

   Deed and Mary Lou Prillim an and BillTalbott

   Theevidence= injurywhichwascauped bythe Defendantsinthismatter.
   The Defendants clearly.defamed the Plainti
                                            ff's characterand conspired WithW ynne and his
   illejalbanking enterprise to use Liberty Universi
                                                   ty asa condui
                                                               tto continue to ôbtain money
                                                                                                     10

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 10 of 26 Pageid#: 2411
   underfalse pretense from the Plainti
                                      ffand othervictim 's,funneling itthrough from the Universi
                                                                                               ty

   using false recruiting tactics,false internetads,altered docum ents,and m oney obtained under

   falsq pretense.''
                   They willknow betterthan to do business w ith him nexttim e.''Norm an K M oon.

                                             CO NCLUSIO N

      W herefore'
                ,Forthe forgoing reasons Defendants M otion to Dism iss should be denied and a

   hearing setwith w i
                     tnesses afterthe United States ofAm erica files its answer.




   Respecfuù        mie
                      'd,
                .                        *




   CrystalVL Rive , ro S
   3831 OId ForestRd,Suite 6
   Lynchburg VA 24501
   434-818-2921
   ri
    versparalecalseNicesa nmail.com




Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 11 of 26 Pageid#: 2412
                                               APPENDIX

      1.Rivers incorporated the facts alleged in the above paragraphs and repeats and

      reci
         tes and states herclaim s'and facts contained in aIIprevious allegations as iffully

      setfodh in paragraphs herein

                       ,Riyers discovered,through ''new discovery evidence'', an
      2. On M ay 5,2018.                                                        .




          egregious,dem oralizing,defam ing em ailcirculated from W allace to her
          associates atLU defam ing Rivers characterin 2009 atthe startofschoolterm 3       .




      3. Rivers alleged the defam ation ofcharacterand slanderacts com m itted by

          W allace and LU caused the 'ldom ino effect'';espentially the collapse ofRivers

          equestriansubdivision projectand business,coaching career,and caused the
          em otionalsuffering thatRivers has endured since the Ioss ofherequestrian

          center. IfW allace had notdefam ed Rivers and begun a cam paign to replace

          Rivers as the equestrian coach forLU and keep LU atRivers and continue to use

          the riding center,(1)Rivers name and contactinformation attached to'
                                                                             herfarm
          nam e,would nothave been removed from the LU website,causing Rivers Ioss of

          income and future income,since 2009 (2)LU would nothave beguninterviewing
          othercoaches i.e.MattArrigon,to rellace Rivers (3)Arrigon and his girlfriend,
          Ashley Lovegrove would nothave form ed Ashm ontStables LLC to own and

          operate Riversriding center,(4)W ynnewould nothave began searching for
          anothervictim to purchase Rivers'riding center,Iivestock,show horses,tack,

          farm equipment,show horse trailers,show truck,outdoorarena panels,judges
          stands,etc.toAshmontStables.And (5)LU would nothave negotiated with
          W ynne to remove Rivers and m arketRivers riding centerusing Rivers insurance
   SThestatuteofLim itationsonDefam ationofcharacteris5yearsafteryou learn it

                                                                                                12

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 12 of 26 Pageid#: 2413
         policycoverage,show horses,tack,outdoorarena panels,judgesstands,farm
         equipment,show hor>e trailers,etc,and among otherthingg.And (6)Rivers
         would nothave Iostherboarding contracts,(7)Miverswould nothave had to
         form the Serene Creek Rdn TlavelTeam forthe LU team riders to continue to

         show untiltheygraduated,(8)LU would nothave ousted Rivers and the
         equesiriyn clubsport,(7)Rivers and herbusinesseswould nothave filed for
         barjkruptcyto putastay onthe riding centerproperty,(8)LU would nothave
         refused Rivers heremploymentand coachingfile,(9)LU would nothave
         interviewed MattArrigon as theirnew LU Equestrian Coach and Ashley

         Lovegrove àstheirhorse trainer,(10)AshmontStableswould nothave made a
         deaIwithW ynne to Iease to pùrchase Rikersriding centerfor$3000.00.per

         month,and (11)AshmontStableswould notmade a dealwith LU to continueto
         operate,hbstIHSA horse shows and advedise the LU Equestrian Club Sport.

      4. Rivers alleged thatthe emailand the defamatory statements m ade in w riting and

         anyfudherance pfthe defamation byW allace'
                                                  ,syqtematicallycaused injuryto
         Riversand herbusiness.Asa.resqltofW allace's acts;(a)LU breached Rivers
         and herbusinesses contractas the LU equestrian coach forthree years with

         perks,(b)and cancelled the equestrian club sport i
                                                          'the equestrian team'',(c)and
         LU has notpaid Rivers stipend,as prom ised,as perthe LU standard for

         copching staff,(d)caused LU to block Riyersfrom acquiring heremailsfrom the
         LU em ailaccountshe had been assigned and used in hernorm alcoprse of

         businessonthe website to recruitstudentsand marketRiversequestrian
         subdivision projectand business,(d)caused LU employeesnotto provide Rivers
                        J




                                                                                      13

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 13 of 26 Pageid#: 2414
         with herfilewhen she askedforitoverthe years,and (e)caused LU make false
         statem ents aboutand falsely advertise a LU equestrian club sportahd Rivers

         facility,Rivers horses,Rivers as a coach,and aIIthatRivers offered to students

         and the public. By using Rivers assigned em ailaccountand herinformation'
                                                                                 ,LU

         m ade a substantialprofitfrom recruited students thatspecifically requested and

         desired and had interestin the LU equestrian çlub sport,Rivers,and/orher

         facility and aIIthatRivers offered to them and the public.

      5. The Defendants cohspired to defam e Rivers characterand reputation and
         negotiated with W ynne and RBC to oustRivers from herproperty and business,

         and conspire to com m itillegalaffairs againstRivers and keep theirinterestin

         Rivers equestrian facility,Rivers show and team horses,Rivers riding program

         and contractslo maintain theirplace in the IHSA College Division and IocalZone
         and Region.

      6. The Defendants are nam ed in this matteras an illegalenterprise,as conppirators

         and co-conspirators and padicipated in a conductofsuch enterprise's affairs

         through a pattern offrapd,defam ation ofcharacterand a'
                                                               dding and abetting

         racketeering activity.

      7. The Defendants nam ed in this countare responsible to pay Rivers an am ount

         equalto no Iessthanthe profi
                                    tearned from each LU studentthatwas recruited
         and registered and paid afeeto attend LU because,among otherthings;(1)LU
         offered an eqùestrian club sportusing by way ofadvedising online and in

         publications,Rivers,herreputation,expertise,m arketing and Serene Creek Run

         Riding Centerfacility,and/or,(2)because LU had accessto RiversSqrene Creek


                                                                                         14

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 14 of 26 Pageid#: 2415
         Run Riding Centerfacility,reputation,horses,m arketing,and Rivers expertise as

         an instructorand equestrian facility m anager,between April2010 and Decem ber

         2015,m orq orIess

                                           HISTO RY

      8. Between May 1 and July 7,2009,Rivers spoke w ith Jerry FalwellJr.and began

         negotiating an agreem enlwhereby LU would provide forthe donation ofhertim e
                      '
                                                                             ..



         and the 18.35 acre equestrian facility,Iocated at1024 Riley Run Rd,Forest

         Virginia.Riversagreed to a)coachthe LU equestrian team ifthe riderspaid the
         necessary expensesand LU paid a reduced rate of$2000.00 in expenses
         instead of$8000.00- 10,000.00 monthlyfora.the use ofthe house barn and
         arena,b)profebsionalinstructorto hosttravelteam,c)professiopallytrained
         show horses,d)NMG and instructionfortravelteam ,e.studentIiving quarters
         fortravelteam and visiting parents. Rivers explained to Falwellthatafter2009
         no m ore colleges would be accepted in theirIocalIHSA region and they would

         have to hosta show in theirsecond year.

      9. O n June 22,2009.
                         ,Rivers contacted Lee Beaum ont,head ofLU Auxiliary

         Services,agreeing tovolqnteerhertime and facility ifthe team riderspaid the
         requiled expenses because hq çould notgetLU tp agree tothe $2000.00 per
         month rental.Eachstudentwpuld geta $650.00 package deal(worth over
         $1250.00)forIessonsonW ednesday nights,unlimited practice during the
         weekdays,coaching atcom petitions M ay - Novqm ber,thèirhorses boarded or

         Ieasing a horse from Serene Creek and travelexpenses notincluding m ileage.




                                                                                        15

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 15 of 26 Pageid#: 2416
      10.O n June 25,2009*
                         ,Beavm ontemailed Rivers attorney,Donevantand negotiated

         with him thatifthey (LU)could getsomething craftedthatreflected Rivers offer,
         LU would make Serene Cteek the officialLU Equestrian facility and m ake itan

         officialclub spod.

      11.On June 26,2009.
                        ,Rivers attorney,Donevantqm ailed Bequm ontand negotiated

         w ith him that:
      j'Serene Creek Run Holding Com pany lncwas prepared to engage in anagr:ement
                                                                                 '
         with Liberty thatwould provide forthe donation ofMs.River's time and facility to
       Libedy ifthe girls are paying the necessary expenses. The previou: proposalholds
      firm ,with exception to the m onthly expenses paid by the school. Liberty would have
         NO obligationtocontributeanymoney.Fewouldaskinreturnthattheclubbe
      m arketed to yourstudentbody as are otherclubs and organizations. You are free to
        publicize Serehe Creek as the exclusike equestrian façility forLU. lam happy to
         draftawritten agreement,memorandum ofunderstanding,orany otherformal
                              docum entto m em orialize the deal.''

      12.On July 7,2009'
                       ,Rivers and LU entered into a M em orandum ofUnderstanding

         forthree years

      13.O n July 21,2009.
                         ,Rivers provided LU with Serene Creek Run Riding Center

         Iogos and m aterials to be used form arketing on LU's website and signage as

         agreed to between the parties. Rivers was offered the standard coqch's stipend

         of$1000 peryearand signed the Club SportsHandbookAgreement,
         backgroundahd Referencelnvestigationauthorizationand releasefor
         em ploymentpurposes form HRO 02/02/07,Club SportCoaching Agreem ent.

         Rivers also agreed to abide by the LU Em ployee Handbook and the policies set

         forth by LU. Rivers added LU to CVLR Inc.equestrian insurance policy as an

         additionalinsured atno charge to LU.Rivers abided by and operated by the




                                                                                        16

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 16 of 26 Pageid#: 2417
         term s ofthe contractand heragreem entw ith LU untilLU breached the contracy
         and term s.

      14.On July 27,2009'
                        ,Lee Beaum ontemailed a copy ofRivers and Serene Creek

         Run Holding Company lic.FINAL contractwith LU to LauraW all4ce forreview.
      15.On July 28,2009'
                        ,LU Fas added as an additionalinsured on CVLR Inc.

         $1,000,000.00 certificate ofliability insurance policywithTravelers
                        PEFAMATION UNKNOWN TO PLAINTIFF UNTIL 2018
      16.OnAugust3,2009at11:22 AM;W allace emailed Grace Renee Bailey includiqg
         attachm ents'
                     ,court.docx to intentionall
                                               y launch a sm earcam paign againstRivers

         defam ing hercharacterpersonally and professionally as successfulbusiness

         owner,horse trainer,riding instructorand LU's equestrian coach.Laura's

         defam atory em ailstated,among otherthings:

       ''Iwrote severaldays ago to voice m y concern aboutLiberty's Equestrian Team ...I
      now saw thatitis confirm ed on yourwebsite. Icannotbelieve you would have hired
          som eone w ithouta background check. Ms.Rivers h4s a Iong history ofIegal
         problem s. She almostalways wears sunglasses in any photo posted ofher..l've
        noticed this forquitè awhile. I've been told there are outstanding warrants on her'
            from otherstates butIdo notpersonally know.itthis is true. Attached is a
        screenshotfrom Virginia's Courtcase websi     te- she is currently facing eviçtion for
       non-paymehtofrentoh Serene Creek Run. The guy who owns ittakes herto court
        constantly. Lookitupforyourself...ii'saIIavailable to the puklic.CheckBedford
          County,Lynchburg City,Cam pbellCounty,Rockbridge...active and inactive
       records..you w illsee whathas been going on with herin the courtsystem the Iast
      severalyears in this area. Icannotbelieve Libedy would hire som eone with this so4
      ofreputation.Please please please doyourselfp favorin check into herbackground,
         and startasking the otherequine professionals aboutCrystalRivers. You are
      setting ypurselfup fora majorem barrassmentandyouwillmo@tdefini   tely remember
        this Ietter. Crystalisa majorconartistandwillsay anything aboutherself. She
        does NOT have the qualifications to teach riding on a college Ievel. Im ightbe
       willing to talk to you aboutitin person ifyou willanswerthis Ietter. CrystalRivers
      has done nothing to me persqnally,butIhave observed a Iotofwhatshe has onq to
                                             others.
      A very concerned person w ho loves horses and wants Liberty to NOT getoffon the
                         wrong footw ith theirfirstequestrian team .'

                                                                                           17

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 17 of 26 Pageid#: 2418
      17 On August13,2009.
                         ,Rivers background and reference investigation was

         approved and initialed by l'han''TIIC 1B1''nsopr'Iand perTodd

      18.On Septqm ber8-9,2009,
                              .Rivers began negotiating with Libedy Christian

         Academ y Snperintendent,Todd Cam po,LCA'S proposed IEA team form iddle

         and high schoolstudents.Rivers provided SCRHC m ission statem entand

         objectives.
      19.O n September10,2009.
                             ,Cam po's em ailsuggested:

       'They (LCA)use similarthoughtsas expressed in paragraph 1 inyourcontractwith
      LU,thatis,Liberty (LCA)agreestomarket,publicize,supqo?t(thoughnottinancially)
       and useSereneCreekRun'Riding Centerastheirexcluslveekuestrianfacility.We
      can promote yourservices im m ediately,butyou would have to facilitate any financial
                                       .

       dealings. As lm entipned,ifyou subm ita budgetproposalby,Iet's say,January,it
       willbe considered for2010-2011. Iwas thinking thatifyou m ade an inform ational
        flier,we can send ithom e,putiton ourwebsite and include itin ournewsletters,
                                               CtC X


      20.O n May.26,2010'
                        ,LU edited theirequestrian club sportwebsite,rem oving Rivers

         serenecreekruna aolacom em ailchangipg itto equestriana libertv.edu.AII
         Serene Creek Run Riding Centerequestrian and travelteam ads and phone

         num bers were rem oved from the studentactivitie; splash page withoutRivers

         knowledge ornotice w hatsoever.The m arketing was partofthe contract

         agreement and valued anamountequalto orgreaterthan $650 a month per
         stallfor16 stalls,upto 32 -50 students Iessons at$260 ormore permonth,up to
         12 horses leased at$350 -$500 permonth,birthday partiés,specialevents,
         facilityrental4t$500 perday,haysales at$7 perbale,horse sales of$5000- .
         $25,000 perhorse,Clinique's,hauling,etcwhich could generate income through
         Rivers Iifetim e and the Iifetim e of.
                                              herchildren orestate..


                                                                                       18

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 18 of 26 Pageid#: 2419
         21.LU continued,untilJune 16,2010 to advedise Serene Creek Run Riding Center,

            its logo,hours ofopération,Facebook page,historicaland are: inform ation and

            the riding centerprogram information onthe new website (lessons,boarding,
            practice,indoorarena,riding insiructions,etc)withöutRivers perm ission,
            intentionally to generate and recruitnew students aIIthe while knowing they had

            breached the çontractwith Rivers and did nothave a facility ora equestrian team

            to offeras they were advertising.
                                                    '
     j
         22.0 n April7,2010'
                           ,LU w rote a Ietterto Rivers term inating hercoaching services
                                                                   .




            and the Mem orandum ofUnderstanding between them ,thanking herforher

            efforts and inform ing herthatLU no longerwanted to hake a equestrian club

            sports team . The team riders and otherstudents were already undercontract

            with Rivers and CVLR Inc.forthe upcom ing IHSA season.

         23.O n June 16,2010.
                            ,Rivers Iearned ofLU'sfalse advertising and contacted her
                                                                       *
                                                                   .



            attorney,Donevantto notify him ofLU's recruiting,marketing and fal
                                                                             se

            advedisihg fraud cam paign. LU rem oved Serene Creek Run Riding Centerand

            Rivers bip and riding program inform ation frpm the equestriana libertv.edu
            website and replaced the Serene Creek Run Iogo with a differentequestrian style

            Iogo.

         24.BetweenApril7,2010and 2012.
                                      ,LU continued todujethe publicand
            unsuspecting fam ilies and students thatthe university offerqd @nd had an

            equestrian club sportl'team ''.

         l-ull
             EvenaslateasJune8,2010'
                                   ,LU whilecontinuingtorçcruitstudentsand
            advertise thatthey had an equestrian team ;directed offers of.donated horses to


                                                                                            19

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 19 of 26 Pageid#: 2420
         M r.Nelson in the gi
                            fts departm entwhen people callqd to inquire aboutthe

         equestrian team

      26.0n November29,2010*
                           ,LU advertised in itsIiI?eI'WCHAMPION,in an article
         written by Jonathan Parkerpublished Novem ber17,2010,Growing up:university

         prepares forcampus renovations,thatLibedy plans to provide equestrian

         serviceson a 67-acrefarm itrecently purchasqd,which adjoins Libedy
         (Candler's)Mountain and the university's60-miIe trailsystem .
      27.As a resultofW allace'sAugust3,2009 defam ation em ailed '
                                                                  statement,

         discoveredbyRiverson May5,2018,and 6U'sApril7,2010oustingofRivers,
         herbusiness and hercontractonApril7,2010which requlted from the
         defamation ofW allace.

      28.LU has neverpaid Rivers $1000 peryearstipend they prom ised herforthree
         years beginning July 2009

      29.Rivers has asked I.U forherstipend and herHR files since 2010.

      30.LU hasfalielyadvertised 2012-2013 as being the firstyearofthe LU equestrian
         club sports 'lteam ''

      31.O n May 5,2018*
                       ,LU provided Rivers with responses to hers&bpoena duces

         tecum directed to LU.The responses included the em ailfrom Laura,defam ing

         Rivers character,dated August3,2009 âlong with otherdocum ents thathave

         intentionally,been withheld from Rivers,w ho has asked forthem since 2009

         inquiring abouther$1000 a yearstipqnd,including a handwritten note and letter
         Rivers received from Steve Foster,Office ofHR Em ployee Benefits in April2011,

         stating:


                                                                                      20

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 20 of 26 Pageid#: 2421
       ''M S.X ivers,Ihave searched my recordsand recordsofLU Human Resourcesand
       find nothing to produce in response to yoursubppena duces tecum dated 3/30/11.''

      32.0 n April24,2018.
                         ,Lee Baum ontem ailed a response to an em ailhe received

         from Laura adm itting thatCrystaldid n6tgetpaid by the schooldespite being our

         dcoach'.A sticky note accom panied the'docum entstating,ushe w as ourcoach,

         she nevergotpaid.''

      33.As a resultofL'
                       aura W allace's defam ation,LU and W allace caused Rivers Ioss of

         incom e from advertising on the LU website because they pulled Rivers nam e,

         phone and em ailinform ation from the online website butcontinued to prom ote

         the LU equèstrian club sportand Rikers equestrianfacilityto recruitnew
         students.

      34.LU failed to inform students thatLU had dpne away w ith the equestrian club

         sportand continued to take in new students whose sole purpose to com e to LU

         was because they advertised thatthey osered a equestrian club sport.

      35.W aIIace and LU caused Rivers and herbusinesses no Iess than 3 years loss of

         boarding,riding Iessons,horse shows,instruction,hay sales,speçialevents,

         horse training,breedingsfacility rental,hauling,com mercialm owing,incom e,

         and future contracjswhen they deleted hercontactinformationfrom theirinternet
         website.

      36. W aIIace and LU together'
                                  1by thèirindividualand com bined acts caused torts of
                                  , ,



         the distinctive claim s.

      37.Rivers alleges the defam ation ofcharacterand slanderacts com m i
                                                                         tted by

         W allace caused the 'dom ino effect',essentially the collapse ofRivers equestrian

         business,coaching career,and caused the emotionalsuffering thatRivqrs has
                                                                                         21

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 21 of 26 Pageid#: 2422
         endured since the loss ofherequestrian center. IfW allace had notdefamed

         Riversand begqna çampaignto replace Riversasthe equestrian coachforLU
         and keep LU atRiversriding'center,(1)Rivers name and contactattachedto her
         farm nam e and contactinform ation,would nothave been removed from the LU

         website,causing Rivers Ioss ofincome and future i
                                        .                ncome, (2)LU would not
         have began interviewing othercoaches i.e.MattArrigon,to replace Rivers (3)
         Arrigon and his girlfriend,Ashley Lovegrove would nothave form ed Ashm ont

         Stables LLC to own and operate Riversriding center,(4)W ynnewould nothave
         began negotiationsto sellthe Riveré riding centerand Rivers Iivestock,show

         horses,tack,farm equipm ent,show horse trailers,show truck,outdoorarena

         panels,judges stands,etc.toAshmontStables,(5)LU would nothave
         negotiated with W ynne to rem ove Rivers and continue the contractwith

         W ynne/Arrigon/Lovegrove/Ashm ontStables to continue using and m arketing

         Rivers riding centerusing Rivers insurance policy coverage,show horses,tack,

         outdoorarena panels,judgesstands,farm equipment,show horse trailers,etc,
         and among otherthings,(6)Riverswould nothave Iostherboarding contracts,
         (7)Riverswould nothave hadto form the Serene Creek RunTravelTeam forthe
         LU team ridersto continue toshow untiltheygraduated,(8)LU would noth@ve
         ousted Rivers and the equestrian club sport,(9)Rivers and herbusinesses
         would nothave filed forbankruptcy to puta stay on the riding'centerproperty

      38.As a directand proxim ate resultofthe negligence ofLU,by and through W allace,

         while acting within the scope oroffice oftheirem ploymentalleged in this

         com plaint,Rivers and herbusineps have suffered greatpain ofbody and anguish


                                                                                       22

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 22 of 26 Pageid#: 2423
         ofm ind in thatthe defam atory statem ents Ied to the ousting ofherposition as

         LN's equestrian coach,which Ied to the Ioss ofcurrentand future contracts,and
         the Ioss ofherstipend forthree years.

      39.As a directresultand proxim ate resultofthe negligence ofLU,by and through

         W allace,the 2009-2010 LU Equestrian Club Sports 'T eam ''has notbevn

         recognized and honored since 2012-2013 as the 'first''ILU Equestrian Club

         Spods ''team'',and oras the riders ofthatteam ,and Rivérs as the .
                                                                          c opch.
      40.The actions ofthe Defendants described in this com plaintwere undedaken with

         fraud,malice and oppression so asto entitle Riversto damages underapplicable
         Iaw.A value of herstipend $1000.00 and the value of her remaining 3-year
         contractat$125Q.00 foreach team ridercontractx 14 ($175,000.00)for2 years
         = $353,000.00.,trebledto $1,059,900.00
      W HEREFORE,the Plaintiffrequests and dbmandsjudgmentagainstDefendants as
      follows:

                    A Damagesintheamountofnolessthan$5
                                                     26,000,000.00'
                                                                  ,
                    B. Com pensatory and Punitive dam ages'
                                                          ,

                    C.Treble dam ages and attorneys'fees w here authorized'
                                                                          ,

                    D.lnjunctive relief'
                                       ,and such otherfurtherreliefas the Coud deems
                        justand proper.




                 PLAINTIFF DEQANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE




                                                                                          23

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 23 of 26 Pageid#: 2424
                                 CERTJFICATE OF SERVICE
        1 certify that a copy of the foregoing has been m ailed or em ailed to the follow ing
   Defendant'sandthe Clerk oftheUnited StatesDistrictCourtfortheW estern DistrictofVirginia
   Lynchburg Division on Septem ber14,2019.

   CounselfortheDefendants,IRS,FBI,Karen Deer,andM ary Lou Prillim an
                                                       .

   310 FirstSt,SW Rm 906,Roanoke VA 24011
   US Attom ey Thom asCullen atSara.W innl usdoi-zov and Christv.Nicklasl usdoi.eov

   V irginia State Police
   c/o Exec.Ofticer/superintendentGaryT Settle,7700 M idlothian Tkp,N .ChesterfieldVA 23235

   Com m issionerE Joseph Face,Jr
   c/o Attorney GeneralM ark Herring 202N Ninth St,Richmond VA 23219

   Bedford VirginiaiTown''
   c/o CountyAttorney Patrick Skelley 122 E M ain St,Bedford VA 24523
   c/o Attorney GeneralM ark Hening 202N Ninth St,ltichmond VA 23219

   City ofLynchburg V irginia
   c/o CityAttorney 900 Chlzrch St,LynchburgVA 24504
   c/o Attorney GeneralM arkHening 202N Ninth St,Richmond Va23219

   A lbem arle County
   c/o AlbemarleCo.Attonley,Co OfficeBldg,401M clntyreRd,CharlottesvilleVA 22902
   c/o Attorney G eneralM ark H ening 202 N N inth St,Richm ond VA 23219

   CounselforD efendants Shana Beck Lesterand Serenity A cres Fann LLC
   300 Enterprise Dr,Suite D ,ForestVA 24551
   E Albion Armfield atalbiel ovèrstreetsloan.com

   CounselforBBoyzLLC and Ralph Beck
   PO Box 14125,RoanokeVA 24038
   Erin Ashwellateashwelll woodsroeers.com

   S& R Fann LLC 5040 Cottontown Rd,ForestVA 24551 and 2060 EverettRd,ForestVA 24551

   CounselforPeter Sackettand Sheni Sackett
   310 FirstSt,Suite 700
   G.Creasy atGcreasvl iam law.net
   CounselforO 1d D om inion N ationalBank >nd M ark M errill
   200 South 10thSt, Suite 1600,R ichm ond V A 23219
   BoydM cGuireatmbovdl william sm ullen.com


                                                                                          24

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 24 of 26 Pageid#: 2425
   KellyPotter4916 Plank Rd,North Garden VA 22959

   CounselforTedCountsRealty& Auction Co.Incformerly CountsRealtyGroup& AuctionCo
   2306AtherholtRd,Lynchburg V A 24505
                            .

   F.E.IsenhourI1Iattisenhourl casldefront.com

   CounselforAdvantageTitleand ClosiflgCo.LLC,JelmiferRichardson and M attFarriss
   PO Bpx 70280,m chm ond V A 23255
   Stanley P W ellman atsw ellm anA hccw.com
   M .ScottFisher,Jr.atsfisherl hccw.com

   CounselforD efendants SelectBank FinancialCorp and SelectBnnk
   1328 3rdst, Sw R oanoke VA 24016
   EricD Chapman atechabm anl cowanperrv.com

   J.M ichaelThom as
   211 GristmillDr,ForestVA 24551

   CounselfoiM argie Callahan
   901E Byrd St,Suite 950,ltichm ond VA 23219
   AlexanderS deW ittatadewittl freeborn.com

   CounselforLisa Schenkel
   2306AtherholtRd,Lynchburg VA 24501
   W illiam E Phillipsatbphillipsl casldefrost.com

   CounselforFrank M orrison
   12576W ardsRd,Rustburg VA 24588
   ThomasL PhillipsJr.attphillipsl pm flawvers.com

   CounselforDefendantSteve Grant
   100 S M ason St,Harrisonburg VA 22801
   Gregory T St.Oursatestoursl w awlaw.com

   M ark LoftisPO Box 14125,RoanokeVA 24038 atm lbftisl woodsroeers-com

   CounselforPrescottH Gay
   25N CentralAve,Staunton VA 24401
   ThomasG.Bell,Jr.,attbelll tim berlakesm ith-com
   Sam eerPatel5200 FortAvenue,Lynchburg Va 24502

   CounselforLibertyUniversity Inc and Laura W allace
   13811 Village M illDr,M idlothian V A 23114
   MarkCManavatiatmnanpvatirzsnllam com
   G.CluistopherJonesatcionesl snllaw .com

                                                                                    25

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 25 of 26 Pageid#: 2426
   N orth Creek 1nc akaN orth Creek Construction,K elly Edm undson,and D avid Edm undson
   595 Legacy LakesW ay,Aberdeen N C 28315

   CotmselforSerene Creek Run HOA,TravisBaker,M ichaelFriedman,Richard Rogers,M atthew
   and Sarah Krycinski,M ichaelBradbury,Howard Frear,W illiam Fltlker,and Seth Twery
   925 M ain St,Suite 300,Lynchburg VA 2/505
   Chad A.M ooney atcm oonevl pldrlaw .com

   AtlanticUnion BanksharesandAtlanticUnion Bank-/br-cr/
                                                       yunionBnnksharesandUnionBarlk
   1051 E.Cary St,Suite 1200 Richm ond V A 23219

   CounselforSherwood Day
   1047 V ista Park Dr,Suite D ,ForestV A 24551
   Richard T Gilm an atreilm anl davlawvmcom

   CounselforBarlk ofthe Jam esand RobertChapman
   828M ain St, 19thFloor,LynchburgVA 24504
   Jolm W Frapcisco 'francisco          o ers.com




   CrystalV L Riv Pro Se
   3831 O ld ForestRd,Suite 6
   LynchburgVA 24501
   434-818-2921,
   riversparaleealsen icesl amail-com




                                                                                           26

Case 6:18-cv-00061-EKD-JCH Document 149 Filed 09/16/19 Page 26 of 26 Pageid#: 2427
